Citation Nr: 1806083	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  15-42 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depressive disorder.

3.  Entitlement to service connection for a heart disability to include ischemic heart disease also claimed as due to herbicide exposure.  

4.  Entitlement to an initial compensable rating for bilateral hearing loss from October 4, 2012 to January 14, 2014.  

5.  Entitlement to an initial rating higher than 10 percent for bilateral hearing loss since January 14, 2014.  

6.  Entitlement to an initial rating higher than 10 percent for tinnitus.  

7.  Entitlement to an effective date earlier than October 4, 2012 for the grant of service connection for bilateral hearing loss.  

8.  Entitlement to an effective date earlier than October 4, 2012 for the grant of service connection for tinnitus.  


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION


The Veteran served on active duty in the U.S. Army from May 1968 to December 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

As reflected on the title page, the Board has recharacterized the issues on appeal to include any potentially relevant psychiatric claims to include depression and PTSD, and heart claims to include ischemic heart disease raised in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a heart disability to include ischemic heart disease and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An acquired psychiatric disability to include PTSD is not shown by the record.

2.  From October 4, 2012 to January 14, 2014, hearing impairment was no worse than Level I in the right ear and Level XI in the left ear.

3.  Since January 14, 2014, hearing impairment is no worse than Level I in the right ear and Level IX in the left ear.

4.  The Veteran's service-connected tinnitus is assigned a 10 percent evaluation, the maximum schedular evaluation authorized under Diagnostic Code 6260.

5.  By rating decision in September 2013, the RO granted entitlement to service connection for bilateral hearing loss and tinnitus, and assigned an effective date of October 4, 2012, the date of receipt of the claim.

6.  No claim, either formal or informal, alleging entitlement to service connection for hearing loss and/or tinnitus was presented to VA before October 4, 2012.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder to include PTSD are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304(f) (2017).

2.  From October 4, 2012 to January 14, 2014, the criteria for an initial compensable rating for bilateral hearing loss were not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).

3.  Since January 14, 2014, the criteria for an initial rating higher than 10 percent for bilateral hearing loss are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).

4.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2017); Smith v. Nicholson, 451 F.3d 1344 Fed. Cir. 2006.

5.  The criteria for an effective date earlier than October 4, 2012 for service connection for bilateral hearing loss have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.156(c), 3.400 (2017).

6.  The criteria for an effective date earlier than October 4, 2012 for service connection for tinnitus have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.156(c), 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  A review of the record does not disclose that the Veteran and his representative has specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).




SERVICE CONNECTION 

The Veteran appeals the denial of service connection for an acquired psychiatric disorder to include PTSD.  After review of the record, the Board finds against the claim.  

To that end, while the Veteran reports in service PTSD stressors, the Board finds that a diagnosis of an acquired psychiatric disorder and/or PTSD in accordance with VA regulations is not shown by the record.  Rather, depression and anxiety were not shown by examination in May 2013.  PTSD screening at that time was also negative.  Furthermore, the May 2014 VA examiner found that the Veteran did not meet the criteria for a DSM-V diagnosis of PTSD and that he did not have a mental disorder that conforms to the DSM-V criteria.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21Vet. App. 319 (2007)(finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  Likewise, the Federal Circuit has noted that in order for a Veteran to qualify for entitlement to compensation under the relevant statutes, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001). 

Implicit in the claim is the Veteran's belief that he has an acquired psychiatric disorder to include PTSD and depressive disorder.  The Board has considered the Veteran's sincerely held belief that he has this disability.  As a lay person, he is competent to report on that which he has personal knowledge, i.e. psychiatric symptoms, etc.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He has not, however, established his competence to establish the existence of a psychiatric disorder and he has not provided adequate lay evidence that would suggest the existence of an acquired psychiatric disorder to include PTSD.  Young v. McDonald, 766 F.3d 1348, 1352-53 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence ... is competent and sufficient to identify).  

In sum, the evidence is devoid of a showing that the Veteran has and/or has had an acquired psychiatric disorder to include PTSD at any time during this appeal.  As discussed above, a threshold requirement for the granting of service connection is evidence of a current disability.  Accordingly, the claim for service connection for an acquired psychiatric disorder to include PTSD must be denied.

RATINGS 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Hearing Loss

The Veteran appeals the denial of a compensable rating for a bilateral hearing loss disability from October 4, 2012 to January 14, 2014 and a rating higher than 10 percent thereafter.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz, or cycles per second, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d). 

Table VI, "Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(e).  In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under its provisions, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86.

The August 2013 VA audiological evaluation revealed an average right ear pure tone decibel loss of 46.25 with speech recognition of 92 percent.  This corresponds to a numeric designation of Level I hearing in the right ear.  38 C.F.R. § 4.87, Table VI.  The Veteran had a left ear average pure tone decibel loss of 72.5 with speech recognition of 38 percent.  These findings are consistent with Level IX hearing in the left ear.  These combined numeric designations result in a noncompensable rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

The Board notes that the audiological results fail to show that the pure tone threshold were 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz.  The Board observes, however, that the pure tone thresholds during the August 2013 examination reflect exceptional hearing impairment as defined by regulation in the left ear only, as pure tone thresholds at each of the four specified frequencies was 55 decibels or more.  Application of the reported findings, however, to Table VIa results in no worse than Level VI hearing in the left ear, with the right ear (which does not fall under the pattern for exceptional hearing impairment), continuing to be Level I hearing.  Application of these findings to Table VI further show that a compensable rating is not warranted under 38 C.F.R. § 4.86(a) for the hearing loss.  As shown above, from October 4, 2012 to January 14, 2014, the VA audiometric examinations support a noncompensable rating for bilateral hearing loss and no more during this period of time.  

The Board also finds against a rating higher than 10 percent since January 14, 2014.  To that end, the August 2014 VA audiological evaluation revealed an average right ear pure tone decibel loss of 47.5 with speech recognition of 96 percent.  This corresponds to a numeric designation of Level I hearing in the right ear.  38 C.F.R. § 4.87, Table VI.  The Veteran had a left ear average pure tone decibel loss of 73.75 with speech recognition of 30 percent.  These findings are consistent with Level XI hearing in the left ear.  These combined numeric designations result in a 10 percent rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

The Board notes that the January 2014 audiological results fail to show that the pure tone threshold were 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz.  The Board observes, however, that the pure tone thresholds during the January 2014 examination reflect exceptional hearing impairment as defined by regulation in the left ear only, as pure tone thresholds at each of the four specified frequencies was 55 decibels or more.  Application of the reported findings, however, to Table VIa results in no worse than Level VI hearing in the left ear, with the right ear (which does not fall under the pattern for exceptional hearing impairment), continuing to be Level I hearing.  Application of these findings to Table VI further show that a rating higher than 10 percent is not warranted under 38 C.F.R. § 4.86(a) for the hearing loss.  As shown above, since January 14, 2014, the VA audiometric examinations support a 10 rating for bilateral hearing loss and no more during this period of time.  

The Board notes that the VA examinations included discussion of the Veteran's reported functional impacts which include difficulty hearing people and the need for them to repeat themselves.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  With regard to functional impairment, including the Veteran's reports of hearing difficulty, his speech discrimination abilities were specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  Martinak, 21 Vet. App. 455.  Specifically, such criteria contemplate the difficulty the Veteran had hearing in all situations, even in background noise.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech).

The Veteran's assertions that he generally manifests decreased hearing acuity are credible.  In determining the actual degree of disability, however, the examination findings are more probative of the degree of impairment.  Notably, the Board cannot factually ascertain from the Veteran's description of decreased hearing acuity alone that his hearing loss disability increased in severity to the 10 percent level prior to January 14, 2014.

As noted above, the Court has noted that the assignment of disability ratings for hearing impairment is derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann.  In this case, the numeric designations warrant no more than a noncompensable evaluation.  38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  Accordingly, the ratings assigned for the Veteran's bilateral hearing loss disability accurately reflects the degree of his service connected hearing impairment.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.85, Diagnostic Code 6100.

The claim is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Tinnitus 

The Veteran appeals the denial of a rating higher than 10 percent for tinnitus. 
While the Board recognizes the Veteran's assertions that an increased rating is warranted, the claim must be denied.  In this regard, under 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, a veteran is limited to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  In this case, the Veteran has been assigned a 10 percent rating for tinnitus.  This is the maximum schedular rating available for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award an increased schedular evaluation for tinnitus, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


EFFECTIVE DATES 

The Veteran appeals the denial of an effective date earlier than October 4, 2012 for the grant of service connection for hearing loss and tinnitus.  Based on the evidence of record, the Board finds that the assigned effective date is the earliest possible effective date assignable in this case. 
 
In this regard, Section 5110(a) of Title 38, United States Code, governs the assignment of an effective date for an award of benefits: The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a).  The implementing regulation similarly states that except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  
 
On October 4, 2012, the RO received the Veteran's claim for service connection for hearing loss.  In a September 2013 rating decision, service connection for hearing loss and tinnitus was granted.  The RO assigned an effective date of October 4, 2012 as that was the date the claim was received by the RO.  Although the Board recognizes that the Veteran did not file a claim for tinnitus, the Board notes that the RO sympathetically read the Veteran's October 4, 2012 claim for service connection for hearing loss to also include a claim for tinnitus.  The record is devoid of a showing that the Veteran submitted a claim for tinnitus or a similar disorder prior to October 4, 2012.  The Board has considered whether 38 C.F.R. § 3.157(b) is applicable.  However, the Court has held that this regulation only applies to a particular group of claims.  See Pacheco v. Gibson, 27 Vet. App. 21 (2014) (en banc) (construing ambiguity contained in § 3.157 as applying to a previous disallowance for a service-connected disability not being compensable in degree); see Sears v. Principi, 16 Vet. App. 244, 249 (2002) (finding that § 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  Specifically, VA medical records are not accepted as informal claims for disabilities where service connection has not been established, since the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999).

In new service connection cases, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  As the Veteran submitted a claim for service connection for hearing loss on October 4, 2012, an effective date of October 4, 2012 is warranted.  

Under such circumstances, the effective date is governed by the date of receipt of the claim; October 4, 2012.  As the applicable law and regulatory provisions are clear on the issue at hand the Board concludes that entitlement to an effective date for the grant of service connection for bilateral hearing loss and tinnitus earlier than October 4, 2012 must be denied.  See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include PTSD and depressive disorder is denied.  

Entitlement to an initial compensable rating for bilateral hearing loss from October 4, 2012 to January 14, 2014 is denied.  

Entitlement to an initial rating higher than 10 percent for bilateral hearing loss since January 14, 2014 is denied.  

Entitlement to an initial rating higher than 10 percent for tinnitus is denied.  

Entitlement to an effective date earlier than October 4, 2012 for the grant of service connection for bilateral hearing loss is denied.  

Entitlement to an effective date earlier than October 4, 2012 for the grant of service connection for tinnitus is denied.  


REMAND

The Veteran appeals the denial of entitlement to service connection for a heart disability to include ischemic heart disease and hypertension.  The Veteran claims ischemic heart disease due to herbicide exposure in service.  The Veteran was noted to have known heart disease and hypertension in May 2013.  The September 2013 and November 2015 VA examinations disclosed that the Veteran did not have ischemic heart disease.  It is shown, however, that Veteran had been diagnosed with a complete heart block and atrial fibrillation status post dual chamber Medtronic pacemaker placement.  

The Veteran has not been afforded a VA examination addressing whether he has hypertension and/or a heart disability other than ischemic heart disease that is related service.  Pursuant to 38 U.S.C. § 5103A(d)(2) and 38 C.F.R. § 3.159 (c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  In light of the record, the Board finds that a VA compensation examination(s) is needed for proper adjudication of the above claims.  On remand, ongoing VA records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the file any outstanding VA outpatient treatment records since 2015.

2.  Schedule the Veteran for a VA examination to determine if he has hypertension and/or a heart disability that is related to service or herbicide exposure in service.  Access to the VBMS and the electronic claims files must be made available to the examiner for review.  After examination and review of the record, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that hypertension and/or a current heart disability had its onset in service or was caused by service including herbicide exposure.  A complete, well-reasoned rationale must be provided for all opinions offered.  The examiner must reconcile any opinion with the lay statements and testimony of the Veteran. 

3.  Thereafter, readjudicate the remanded issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


